Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 6, 2008 Registration No. 333-141315 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES TIAA-CREF U.S. REAL ESTATE FUND I, L.P. (Exact Name of Registrant as Specified in its Governing Instruments) c/o Teachers Insurance and Annuity Association of America 730 Third Avenue New York, New York 10017-3206 (212) 490-9000 (Address including Zip Code, and Telephone Number, including Area Code, of Registrants Principal Executive Offices) Keith F. Atkinson, Esquire Teachers Insurance and Annuity Association of America 8500 Andrew Carnegie Blvd. Charlotte, North Carolina 28226 (704) 988-5507 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Copy to: Dennis M. Quinn, Esquire Mayer Brown LLP 71 S. Wacker Drive Chicago, Illinois 60606 (312) 701-7885 Approximate date of commencement of proposed sale to the public: Not applicable. Deregistration of unsold securities. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box : [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] (Do not check if a smaller reporting company) This Post-Effective Amendment No. 1 to Form S-11 shall become effective in accordance with Section 8(c) of the Securities Act of 1933, as amended, on such date as the Commission, acting pursuant to Section 8(c), shall determine. DEREGISTRATION OF SECURITIES TIAA-CREF U.S. Real Estate Fund I, L.P., a Delaware limited partnership (the Fund), filed with the U.S. Securities and Exchange Commission (the Commission) a Registration Statement on Form S-11 (File No. 333-141315), which registered up to $300,000,000 of units of limited partnership interest in the Fund, at a price to the public of $1,000 per unit (as amended, the Registration Statement). The Registration Statement was declared effective by the Commission on March 14, 2008. This Post-Effective Amendment No. 1 to the Registration Statement is being filed to deregister the $300,000,000 of units of limited partnership interest as previously registered on the Registration Statement that remain unsold as of the date of filing of this Post-Effective Amendment No. 1. The Registration Statement is hereby amended, as appropriate, to reflect the deregistration of such units. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S 11 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on the 6 th day of November, 2008. TIAA-CREF U.S. REAL ESTATE FUND I, L.P. By: TIAA-CREF USREF I GP, LLC, its General Partner By: /s/ Thomas C. Garbutt Name: Thomas C. Garbutt Title: President and Manager Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated and on the dates indicated. Signature Title Date * Principal Executive Officer November 6, 2008 Scott C. Evans /s/ Phillip S. Nickolenko Principal Financial and November 6, 2008 Phillip S. Nickolenko Accounting Officer Manager of TIAA-CREF November 6, 2008 /s/ Thomas C. Garbutt USREF I GP, the General Thomas C. Garbutt Partner of the Fund * Manager of TIAA-CREF November 6, 2008 Philip J. Mc Andrews USREF I GP, the General Partner of the Fund By: /s/ Thomas C. Garbutt * Signed by Thomas C. Garbutt as Attorney in Fact pursuant to powers of attorney filed herewith.
